                Case 14-15109         Doc 288      Filed 08/21/20 Entered 08/21/20 07:53:55                Desc Main
0005-33-EPIM33-00112113-231254
                                                    Document     Page 1 of 2
                                  UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF MASSACHUSETTS
                                                      BOSTON DIVISION


In re: OWEN R MCKENNA                                                                         Case No.: 14-15109-JEB
       ELLEN L MCKENNA
        Debtor(s)                                                                             Chapter 13 Bankruptcy


                                           NOTICE OF FINAL CURE PAYMENT

              Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee files Notice that the amount required to
        cure the default in the below claim has been paid in full and that the Debtor(s) have completed all payments
        under the plan.

        Name of Creditor:        U.S.BANK TRUST NATIONAL ASSOCIATION
        Trustee Claim No.: 010

        Last four (4) digits of any number used to identify the Debtor's account: 7261

        Final Cure Amount:

               Amount of Allowed Pre-Petition Arrearage: $73,190.59

               Amount Paid by Trustee:                    $73,190.59


        Monthly Ongoing Mortgage Payment is Paid:

                         Through the Chapter 13 Trustee conduit              X   Direct by the Debtor



              Within 21 days of the service of this Notice, the creditor must file and serve same on the Debtor(s),
        Debtor's counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a Statement indicating
        whether it agrees that the Debtor has paid in full the amount required to cure the default and whether,
        consistent with the Bankruptcy Code section 1322(b)(5), the Debtor is otherwise current on all the payments
        or be subject to further action of the Court including possible sanctions.


        Dated: 08/21/2020                                         Respectfully submitted:


                                                                   /s/ Carolyn A. Bankowski
                                                                  Chapter 13 Trustee
               Case 14-15109       Doc 288     Filed 08/21/20 Entered 08/21/20 07:53:55                 Desc Main
0005-33-EPIM33-00112113-531043   United        States
                                                DocumentBankruptcy
                                                             Page 2 of 2 Court
                                              DISTRICT OF MASSACHUSETTS
                                                    BOSTON DIVISION

In Re:                                                                                          CASE NO: 14-15109-JEB
OWEN R MCKENNA
ELLEN L MCKENNA


                                                  Certificate of Service

       The undersigned hereby certifies that on this date a copy of the Trustee's Notice of Final Cure Payment was served via
first class mail postage prepaid, or by electronic notice, upon the debtor, debtor's counsel and creditor at the addresses set
forth below.

GARY W. CRUICKSHANK, ESQ.
LAW OFFICE OF GARY W. CRUICKSHANK 21 CUSTOM HOUSE STREET SUITE 920 BOSTON, MA 02110
OWEN R & ELLEN L MCKENNA
P.O. BOX 237 NORWELL, MA 02061
U.S.BANK TRUST NATIONAL ASSOCIATION
C/O BSI FINANCIAL SERVICES 1425 GREENWAY DRIVE, SUITE 400 IRVING, TX 75038




Dated: 08/21/2020                                                          /s/ Carolyn A. Bankowski
                                                                           Chapter 13 Trustee
